Appeal from a decision and award of the Workmen’s Compensation Board. Claimant fell while working as a hotel chambermaid and was injured. There is no proof of any pre-existing physical condition 'which would cause the fall; nor was claimant able to relate what caused it. The record shows merely the fall in the course of employment; and since it was not demonstrated by the appellant that it was idiopathic and caused in any part by the physical condition of the claimant (Matter of McCormack v. National City Bank, 303 N. Y. 5), the accident is entitled to the presumption of the statute (Workmen’s Compensation Law, § 21, subd. 1). The case, including the employer’s report of injury, which inferentially seems to report an “ accident ”, is quite similar to that considered in Matter of Hoffman v. Grain Handling Co. (7 A D 2d 675, motion for leave to appeal denied 5 N Y 2d 709). Award unanimously affirmed, with costs to the Workmen’s Compensation Board.